12 Cal.App.2d 446 (1936)
HAROLD RICHARD CUFFIELD, Appellant,
v.
BOARD OF DENTAL EXAMINERS et al., Respondents.
Civ. No. 9196. 
California Court of Appeals. Second Appellate District, Division One.  
March 13, 1936.
 George B. Bush for Appellant.
 Anthony J. Kennedy for Respondents.
 Doran, J.
 It was alleged in an accusation filed with the Board of Dental Examiners that appellant herein was licensed to practice dentistry under the name of Harold Richard Cuffield, and that, at the times specified in the accusation, he unlawfully used a certain false and assumed name, to wit, "Doctor Gordon", in carrying on and conducting the practice of dentistry. After a hearing, the board found the accusation to be true and suspended petitioner's license.
 A review of the proceedings of the Board of Dental Examiners by the superior court resulted in a judgment affirming the action of the board, and it is from such judgment of the superior court that petitioner appeals. *447
 [1] It is claimed by appellant that the evidence received by the Board of Dental Examiners and upon which the judgment of the lower court was based was insufficient, and that therefore the board was without jurisdiction. The record reveals that several witnesses testified unequivocally in support of the accusation against appellant, which, when compared with appellant's evidence before the board, at the most presents a conflict, and, it therefore cannot be successfully claimed that, for the want of any evidence at all, the board was without jurisdiction; the sufficiency of such evidence is not reviewable on appeal.
 [2] It is also contended by appellant that because the action of the board, in part at least, occurred on Saturday afternoon, the proceedings are invalid. In re Heckman, 90 Cal.App. 700 [266 P. 585], holds, in effect, to the contrary.
 The judgment is affirmed.
 Houser, P. J., and York, J., concurred